Per Curiam.

Whether the lessor of the plaintiff purchased the premises, with the money of the defendant, and so-became seised for the defendant, in consequence of the resulting, trust, is not a material inquiry in this case. Admitting the fact, which was offered to be proved by parol, (and this admission is more than the proof warranted,) the plaintiff was entitled to recover, because a court of law can look only to the legal estate. An equitable interest cannot be set up in ejectment, as a -defence against the legal title. This is a well established principle. (Jackson, ex dem. Potter, v. Sisson, 2 Johns. Cas. 321. Jackson, ex dem. Smith, v. Pierce, 2 Johns. Rep. 231. and the authorities there referred to.)
Motion denied.